Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 1 of 15 PageID #: 1692



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
ALEXANDRIA L. COARD ADUKPO,                                       :
                                                                  :
                                     Plaintiff,                   : MEMORANDUM DECISION
                                                                  : AND ORDER
                       - against -                                :
                                                                  : 19-cv-2709 (BMC)
NANCY A. BERRYHILL, Acting Commissioner                           :
of Social Security,                                               :
                                                                  :
                                      Defendant.                  :
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff seeks review of the decision of the Commissioner of Social Security, following a

hearing before an Administrative Law Judge, that she is not entitled to Social Security Disability

benefits under the Social Security Act.

        Plaintiff raises three points of error. First, plaintiff contends that the ALJ improperly

relied upon the opinion of a non-examining physician over the opinion of a treating physician.

Second, plaintiff contends that the ALJ failed to properly evaluate the severity of her medical

conditions. Third, plaintiff contends that the ALJ’s Residual Functional Capacity conclusion is

not supported by the record. For the reasons stated below, plaintiff’s motion for judgment on the

pleadings is denied and the Commissioner’s cross-motion for judgment on the pleadings is

granted.

                                                     I.

        Plaintiff first claims that the ALJ “only afforded [her] treating psychiatrist’s opinion

‘partial weight’ and instead afforded the opinion of the non-examining State agency

psychological consultant ‘great weight.’” She says this was error because the psychiatrist’s
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 2 of 15 PageID #: 1693



opinion is well-supported by the record whereas the consultant’s opinion was “based on an

incomplete medical record lacking nearly all psychiatric records and there was no treating

relationship.”

            “[T]he opinion of a claimant's treating physician as to the nature and severity of the

impairment is given ‘controlling weight’ so long as it ‘is well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in [the] case record.’” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (quoting 20

C.F.R. § 404.1527(d)(2)). If the ALJ does not afford a treating physician’s opinion controlling

weight, she must still “comprehensively set forth reasons for the weight assigned to a treating

physician’s opinion.” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004).

            Among the factors that the ALJ must consider when deciding whether to give a treating

physician’s opinion a certain weight are “the length of the treatment relationship and the

frequency of examination; the nature and extent of the treatment relationship; the relevant

evidence, particularly medical signs and laboratory findings, supporting the opinion; the

consistency of the opinion with the record as a whole; and whether the physician is a specialist in

the area covering the particular medical issues.” Burgess, 537 F.3d at 129 (internal quotations

and alterations omitted). If, however, “a searching review of the record” assures the reviewing

court “that the substance of the treating physician rule was not traversed,” the court should affirm

the ALJ’s decision despite her “failure to ‘explicitly’ apply the Burgess factors.” See Estrella v.

Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (colatus 1).

            Furthermore, a non-examining medical source’s opinion may “override treating sources’

opinions, provided they are supported by evidence in the record.” See Schisler v. Sullivan, 3



1
    I.e., edited citation.


                                                     2
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 3 of 15 PageID #: 1694



F.3d 563, 568 (2d Cir. 1993). “Generally, the more consistent a medical opinion is with the

record as a whole, the more weight we will give to that medical opinion.” 20 C.F.R. §

404.1527(c)(4). Moreover, “[g]enuine conflicts in the medical evidence are for the

Commissioner to resolve.” Veino v. Barhart, 312 F.3d 578, 588 (2d Cir. 2002).

       As for the treating psychiatrist’s opinion, Dr. Donn Wisdershine completed a

questionnaire on behalf of plaintiff, indicating at the top that he had been treating plaintiff on a

weekly basis for about a year and eight months. Dr. Wisdershine wrote that plaintiff suffers

from severe bipolar disorder, accompanied by mood swings, reckless behavior, poor sleep, and

irritability. He further listed plaintiff’s current symptoms as including “unstable mood, crying

spells, difficulty concentrating, feeling of hopelessness, overwhelmed by medical condition

(fibroids), history of rage episodes, breaks things when angry, auditory hallucinations (voices

praying, singing gospel), poor family relationships, [and a] pattern of unstable romantic

relationships.” For these symptoms, however, Dr. Wisdershine prescribed no medication, noting

that this was plaintiff’s own choice.

       The questionnaire then inquires of plaintiff’s most recent status examination, for which

Dr. Wisdershine described her as being “clean and casually dressed, attitude is cooperative,

behavior normal.” Further, she was oriented, alert, able to maintain focus, and had a normal

memory. However, he also expressed that her speech was sometimes “pressured & tangential”;

her mood and affect “labile”; and her insight and judgment “inappropriate w/ some

understanding of problems.”

       Under the “Current Functional Assessment” heading, Dr. Wisdershine wrote that

“[Activities of Daily Living] are good. Ms. Coard is able [to] shop, cook and clean on her own.

She is able to take public transportation. Ms. Coard engages in hobbies such as singing and




                                                  3
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 4 of 15 PageID #: 1695



exercises regularly.” The only limitation Dr. Wisdershine noted under the “Ability to Function

in a Work Setting” prompt was that “Ms. Coard reports not being able to stand for long periods

due to medical condition.” He further noted that plaintiff was not limited in her understanding or

memory as they pertain to work related activities, but that she has a history of conflict in work

environments and has difficulty setting realistic goals. Plaintiff also reported to Dr. Wisdershine

that she has suicidal ideation during menstruation, though she has not planned to commit suicide.

       The ALJ gave

       partial weight to the opinion of [Dr. Wisdershine] that the claimant has no
       limitation in understanding and memory; and is limited in sustaining
       concentration and persistence, social interaction, and adaptation due to mood
       instability, limited insight, and difficulty setting realistic goals. This opinion is
       vague in that [the limitations] are not stated in defined terms and inconsistent with
       the contemporaneous treatment records showing greater functionality. Further,
       this opinion is based in part on the claimant’s self-reported history of conflicts in
       work environments. However, the medical evidence of record does support some
       limitations in interacting with others and sustaining concentration.

       The Court perceives no error in the ALJ’s conclusion that Dr. Wisdershine’s opinion

deserves only partial weight. The vagueness of which the ALJ speaks is presumably the lack of

specific qualitative or quantitative benchmarks for the suggested limitations. Saying only that

plaintiff is “limited” because she has “a history of conflict in work environments” and “has

difficulty setting realistic goals” conveys very little about the duration, intensity, types of

environment, or demandingness of work that she can withstand on a daily basis. And as for

inconsistency with contemporaneous records, the state psychologist and the consultative

examiner both concluded that plaintiff was not meaningfully limited in terms of attention,

concentration, memory skills, or cognitive functioning. In addition, the depression screening

report created about a month after Dr. Wisdershine’s May 19, 2016 questionnaire contradicts the




                                                   4
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 5 of 15 PageID #: 1696



vague limitations he described. Specifically, the June 21, 2016 screening report shows that

plaintiff answered “No” or “Not at all” to the following questions:

       In the last 2 weeks . . .

       Have you been bothered by little interest or pleasure in doing things? No.
       Feeling down, depressed or hopeless? No.
       Trouble falling or staying ales, or sleeping too much? Not at all.
       Poor appetite or overeating? Not at all.
       Feeling bad about yourself or that you are a failure or have let yourself or your
       family down? Not at all.
       Trouble concentrating on things, such as reading the newspaper or watching
       television? Not at all?
       Moving or speaking slowly that other people could have noticed? Or the opposite
       – being fidgety? Not at all.
       Thoughts that you would be better off dead? Not at all.

These answers all support the “partial weight” afforded to Dr. Wisdershine’s opinion that

plaintiff’s depression limits her functionality.

       Moreover, even had the ALJ adopted Dr. Wisdershine’s opinion in full, and gave it great

weight toward the disability determination, it is doubtful that such a change would have altered

the overall decision. The only specific work limitations listed – a tendency toward conflict in

work environments and difficulty setting realistic goals – do not convey a significant inability to

find or maintain work in the national economy. Moreover, the ALJ would have also had to give

the same weight to Dr. Wisdershine’s positive findings, such as that plaintiff was not limited in

understanding or memory and that there are no “other conditions significant to recovery.”

Therefore, the ALJ’s conclusion in this regard was not reversible error, if it was error at

all. See Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (finding remand “unnecessary”

where there was “no reasonable likelihood” that a new consideration “would have changed the

ALJ’s determination that Petitioner was not disabled”).


                                                   5
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 6 of 15 PageID #: 1697



       As for the state agency psychological consultant, Dr. E. Selesner, the ALJ gave “great

weight” to his opinion that

       the claimant could follow supervision, relate adequately with coworkers, sustain
       attention, and respond to changes in the work setting. This opinion is generally
       consistent with the mental health treatment records showing cooperative behavior
       and adequate eye contact. This opinion is also consistent with mental status
       examinations showing grossly normal memory, attention, and concentration.

This conclusion is consistent with the evidence in the record. Indeed, at least some of these

conclusions are even supported by Dr. Wisdershine’s opinion, in addition to the depression

screening discussed above. Although the documents described by the ALJ as consistent with Dr.

Selesner’s opinion don’t necessarily compel the level of deference afforded to it, remand would

again not be reasonably likely to change the outcome because the ALJ’s conclusion is also

supported by substantial non-opinion evidence from plaintiff’s treatment record. See id.

       In addition, plaintiff alleges that Dr. Selesner’s opinion “was based on an incomplete

medical record lacking nearly all psychiatric records.” Specifically, plaintiff says that “aside

from the consultative examination ("CE") report of March 25, 2016, [Dr. Selesner] had only one

[two-page] mental health record from August 2014” and he did “not discuss her endometriosis

when determining disability.” However, this description leaves out that Dr. Selesner reviewed

numerous other items from plaintiff’s medical record, including her Activities of Daily Living

(“ADL”) report, her work history, four items of Medical Evidence of Record (“MER”) from

Weill Cornell Imaging, an MER from New York Presbyterian, and two consultative examiner

reports. Moreover, Dr. Selesner acknowledged plaintiff’s pain symptoms and identified her

“Disorders of the Female Genital Organs” as “severe,” medically determinable impairments. In

particular, he expressly found that plaintiff has “a history of mennorhagia and fibroids.”




                                                 6
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 7 of 15 PageID #: 1698



       Thus, even if not based on the exhaustive record, Dr. Selesner’s opinion was certainly

informed by a sizeable corpus of evidence and also addressed both plaintiff’s mental issues and

her uterine disorders. In any event, as discussed above, the ALJ’s decision is sufficiently

supported by the non-opinion medical evidence.

                                                  II.

       Plaintiff next claims that the ALJ failed “to properly evaluate severe and well-

documented medical conditions.” Plaintiff contends the ALJ erred in this regard in two

respects. First, she says that it was error not to determine that plaintiff’s anxiety, borderline

personality disorder, narcissistic personality disorder, anemia, menorrhagia, or hearing loss to be

“severe” impairments. Second, she says that the ALJ did not give proper weight to plaintiff’s

subjective complaints of pain.

   A. Severity

       According to 20 C.F.R. § 404.1522(a), “[a]n impairment or combination of impairments

is not severe if it does not significantly limit your physical or mental ability to do basic work

activities.” Basic work activities include walking, standing, sitting, lifting, pushing, pulling,

reaching, carrying, handling, seeing, hearing, speaking, understanding, carrying out,

remembering simple instructions, using judgment, responding appropriately to others, and

dealing with changes in a routine work setting. 20 C.F.R. § 404.1522(b).

       The analysis at this stage sets a low bar and is meant only to “screen out de minimis

claims” in which the claimant merely exhibits “slight abnormalities that do not significantly limit

any basic work activity.” See Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995) (quoting

Bowen v. Yuckert, 482 U.S. 137, 158 (1987) (O’Connor, J., concurring). Indeed, an impairment

having anything more than a “minimal effect” on a claimant’s ability to engage in basic work




                                                  7
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 8 of 15 PageID #: 1699



activities would be considered severe. See 20 C.F.R. §§ 404.1522, 416.922; SSR 85-28. But

once an ALJ determines that a claimant does not have a severe impairment, this Court would

have to find that the ALJ’s decision was unreasonable, i.e. “a reasonable mind” would not have

found the evidence “adequate to support [the] conclusion,” in order to reverse her. See

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)).

        Moreover, “[w]here an ALJ excludes certain impairments from the list of severe

impairments at the second step, any such error is harmless where the ALJ identifies other severe

impairments such that the analysis proceeds and the ALJ considers the effects of the omitted

impairments during subsequent steps.” See Calixte v. Colvin, No. 14-cv-5654, 2016 WL

1306533, at *23 (E.D.N.Y. Mar. 31, 2016) (citing O’Connell v. Colvin, 558 F. App’x 63, 65 (2d

Cir. 2014)); Woodmancy v. Colvin, 577 F. App’x 72, 74 n.1 (2d Cir. 2014) (“[W]e identify no

error warranting remand because the ALJ did identify severe impairments at step two, so

[plaintiff]'s claim proceeded through the sequential evaluation process, in which all of

[plaintiff]'s ailments were part of the analysis.”).

        Here, the ALJ determined that plaintiff had severe impairments of endometriosis,

myofascial pain syndrome, bipolar disorder, and post-traumatic stress disorder, saying that these

conditions “significantly limit the ability to perform basic work activities as required by SSR 85-

28.” But plaintiff argues that by omitting anxiety, borderline personality disorder, narcissistic

personality disorder, anemia, and hearing loss as severe impairments, the ALJ failed to take into

account plaintiff’s difficulties in relating to and interacting with others; dealing with stress;

maintaining a regular schedule; and maintaining pace, concentration, and persistence.




                                                   8
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 9 of 15 PageID #: 1700



       Even if the ALJ erred by not finding these other impairments to be severe, she did in fact

consider all of these symptoms during subsequent steps in her analysis for plaintiff’s other severe

impairments. In particular, she addressed these symptoms during the course of considering the

plaintiff’s other personality and emotional disorders – bipolar disorder and post-traumatic stress

disorder. For example, at Step Three (determining whether a claimant’s impairments meet or

equal a Listing), the ALJ found that plaintiff had a moderate limitation in interacting with others:

       In interacting with others, the claimant has a moderate limitation. The claimant’s
       mental health treatment records not a wide variety of social activities, including
       socializing with boyfriends, attending church, chatting with people online, and
       intermittently doing hair. She is generally noted to be cooperative and to make
       appropriate eye contact. However, treatment records also indicate pressured
       speech as well as labile mood and affect at times. Additionally, her mental health
       treatment records note difficulty setting appropriate boundaries in her
       relationships with others.

The ALJ likewise found a moderate limitation for pace, concentration, and persistence:

       With regard to concentrating, persisting, or maintaining pace, the claimant has a
       moderate limitation. At the consultative psychological examination, the
       claimant’s attention and concentration were intact with ability to do counting,
       addition, multiplication, and serial 3’s subtractions from 20. Her insight and
       judgment were fair. At mental health examinations, her concentration and
       attention are at times within normal limits and at other times she is distracted.
       Additionally, her thought processes are sometimes logical and coherent and
       sometimes tangential.

Finally, the ALJ found that plaintiff only had a “mild limitation” for adapting and managing

herself on a regular schedule:

       The claimant’s mental health treatment records show a wide range of daily
       activities, including taking public transportation, exercising, and attending
       scheduled appointments. She is generally well groomed and does not report
       needing assistance with personal care tasks or daily activities. Her treating mental
       health provider stated that the claimant was able to shop, cook, clean, and take
       public transportation on her own and that the claimant engaged in hobbies such as
       singing and exercising regularly.




                                                 9
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 10 of 15 PageID #: 1701



        In addition, the ALJ acknowledged that plaintiff’s complaints of abdominal pain related

to her endometriosis “support the limitations to sedentary work.” There is thus no question that

the ALJ considered all of plaintiff’s symptoms in a holistic fashion at subsequent steps.

    B. Credibility

        An “ALJ must make credibility findings when there is conflicting evidence with respect

to a material issue such as pain.” Donato v. Sec’y of Dep’t of Health & Human Servs. of U.S.,

721 F.2d 414, 418 (2d Cir. 1983). Pursuant to SSR 16-3P, in assessing a claimant’s subjective

symptoms, 2 an ALJ must “examine the entire case record, including the objective medical

evidence; an individual's statements about the intensity, persistence, and limiting effects of

symptoms . . . and any other relevant evidence in the case record.”

        Assuming “the subjective evidence of [a claimant’s] pain” is sufficient to establish her

disability, if the ALJ did “not consider the credibility of [a claimant’s] claims of disabling pain,

but instead rejected her claims on the ground that objective, clinical findings did not establish a

cause for such intense pain,” then the decision should be reversed and the case remanded. See

Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979). However, in considering a plaintiff’s

complaints of pain, “[t]he ALJ has discretion to evaluate the credibility of a claimant and to

arrive at an independent judgment, in light of medical findings and other evidence, regarding the

true extent of the pain alleged by the claimant.” Id. Evidence such as the claimant’s daily

activities; the location, duration, frequency, and intensity of her pain; the type, dosage,

effectiveness, and side effects of any medication taken to alleviate symptoms; and other pain

relief measures may also be considered. 20 C.F.R. § 404.1529(c)(4).


2
  The previous policy statement, SSR 96-7, used the term “credibility” to refer to the assessment of a claimant’s
subjective symptoms. In 2017, SSR 16-3P superseded SSR 96-7p, and eliminated the use of the term “credibility”
to clarify that “subjective symptom evaluation is not an examination of an individual’s character,” as some
adjudicators presumably believed.


                                                        10
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 11 of 15 PageID #: 1702



        Plaintiff argues that her “gynecological conditions” caused her severe pain for extended

periods of time, but that “the ALJ minimized [her] pain because ‘her treatment since 2-17 has

been generally conservative with hormone therapy recommended rather than a hysterectomy.”

At the hearing, plaintiff testified that

        [e]very month, for about seven to ten days I’m paralyzed. I’m literally bedridden.
        I’m constipated. I’m dealing with hemorrhoids. I’m dealing with constant
        vomiting, inflammation of the stomach, inflammation of the body, shooting pains
        through my back, my hips, my legs.

It seems likely that if the ALJ were to have fully accepted plaintiff’s testimony regarding her

abdominal pain, she would have found plaintiff disabled. However, she ultimately determined

that “[t]he claimant’s allegations are not fully consistent with the objective and other evidence.”

        Although the ALJ did not expressly address the “credibility” of plaintiff’s testimony, at

least in so many words, she also did not reject the complaints on the basis of only the objective,

clinical findings. For example, the ALJ noted that “since 2015 [plaintiff] has consistently

reported to her mental health providers that she exercises frequently to get into shape.” Plaintiff

also reported participating in a 300 squats per day challenge and that she “had been running” as

late as February 2018. In addition, the ALJ observed that plaintiff’s “weekly verbal therapy

treatment notes reflect a wide range of physical activities including exercising regularly, doing

hair [as a job] at least intermittently, traveling out of state by bus, using public transportation,

and attending church.

        The ALJ also found plaintiff’s recent medical treatments to have been “generally

conservative.” For example, plaintiff received hormone therapy instead of a hysterectomy. In

addition, her primary care physician only prescribed ibuprofen and a muscle relaxer as needed

for pain, and plaintiff never received the “bed bound care, ambulation exercises, [vital signs

monitor], occupational therapy, or any other medical treatment” that the doctor instructed could


                                                  11
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 12 of 15 PageID #: 1703



be beneficial. Of course, an ALJ may not conclude solely from such conservative treatment that

a claimant is not disabled, see Burgess, 537 F.3d at 129, but it is certainly a relevant

consideration in conjunction other consistent evidence, see Netter v. Astrue, 272 F. App’x 54, 56

(2d Cir. 2008).

       Moreover, the ALJ did not reject the complaints of pain, but in fact considered it severe

enough to limit plaintiff’s RFC to sedentary work, with the additional limitations of only

“occasional climbing of ramps and stairs; no climbing of ladders, ropes, and scaffolds;

occasional balancing, stooping, kneeling, crouching, and crawling; and needing [to] sit and stand

at her workstation as needed.” The ALJ therefore did not procedurally err in discounting

plaintiff’s subjective testimony, and her findings regarding plaintiff’s attendant limitations were

not so unreasonable as to require remand or reversal. See Richardson, 402 U.S. at 401.

                                                 III.

       Plaintiff’s final contention is that the ALJ’s Residual Functional Capacity (“RFC”)

determination was deficient, and thus the job opportunities identified by the Vocational Expert

were likewise deficient. Specifically, plaintiff argues that the ALJ failed to incorporate

plaintiff’s pain/gynecological symptoms, “nonexertional mental limitations,” and hearing

restrictions in the hypothetical scenario posed to the Vocational Expert.

       A claimant’s RFC is “the most [she] can still do despite [her] limitations.” 20 C.F.R. §

416.945(a)(1). An ALJ will assess a claimant’s RFC by considering “all of the relevant medical

and other evidence.” Id. (a)(2). If the Commissioner's decision is supported by “substantial

evidence” and there are no other legal or procedural deficiencies, her decision must be affirmed.

See Richardson, 402 U.S. at 401-02. The substantial evidence standard requires that a decision

be supported “by more than a mere scintilla” of evidence, or, otherwise stated, “such relevant




                                                 12
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 13 of 15 PageID #: 1704



evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. at 401

(quoting Consol. Edison Co., 305 U.S. at 229). Again, “once an ALJ finds facts, [a court] can

reject those facts ‘only if a reasonable factfinder would have to conclude otherwise.’” Brault v.

Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (emphasis in original) (colatus).

       The ALJ ultimately concluded that plaintiff has the residual functional capacity to

perform simple, routine, sedentary work as defined in 20 C.F.R. § 416.967(a), with certain

exceptions. In reaching that conclusion, the ALJ in fact did consider plaintiff’s pain and other

gynecological symptoms and spent a great deal of space detailing her specific uterine and

abdominal issues. The ALJ rejected the proposed intensity and duration of those symptoms,

however, citing that plaintiff “has consistently reported to her mental health providers that she

exercises frequently to get into shape; does 300 squats a day and runs on a regular basis; has

performed intermittent work as a hair beautician; has taken numerous weekend trips to North

Carolina; socializes and attends parties on those trips; and receives a conservative treatment with

hormone therapy and over-the-counter pain medications.

       The ALJ also considered plaintiff’s mental limitations in arriving at an RFC, but still

concluded that her symptoms “support the limitations to [do] simple, routine work with no

strictly enforced production quotas.” Counseling against a more restrictive RFC were plaintiff’s

fertile social life; “wide range of activities including exercising regularly, doing hair at least

intermittently, socializing with boyfriends, chatting with people online, and attending church”;

generally intact memory, attention, and concentration; cooperative behavior during therapy

sessions; and self-reported improvements in symptoms of depression, mood swings, and anxiety.

Moreover, as discussed above, even if the ALJ were to have afforded full weight to Dr.




                                                  13
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 14 of 15 PageID #: 1705



Wisdershine’s opinion of plaintiff’s mental limitations, there is little reason to believe that they

could have meaningfully moved the needle toward a more restrictive RFC.

         Although plaintiff is correct that the ALJ did not address the effects of her hearing loss in

the decision, as the Commissioner points out, plaintiff also “did not allege any limitations due to

hearing loss in her application for benefits.” It is true that plaintiff mentioned during the

administrative hearing that she wears a hearing aid, but there is no indication that she was having

any difficulty understanding the ALJ during that proceeding. Plaintiff offers no reason to believe

that, with the hearing aid, her auditory deficiencies would further affect her ability to work. This

is especially the case for the jobs identified by the Vocational Expert – among them, document

clerk, envelope addresser, and surveillance system monitor 3 – which don’t tend to require

extensive communication or interaction with others.

         Finally, of particular concern to plaintiff is that the “VE testified that the acceptable

tolerance by employers in terms of employee absenteeism and missed days is once a month,” yet

plaintiff insists that the ALJ failed to acknowledge her “inability to maintain a regular schedule.”

This is not a totally unfounded concern as plaintiff offers sufficient evidence to raise the

possibility that her symptoms would force her to miss more than one day of work per month. To

be sure, her hearing testimony indicated that she could be out of work for several days at a time

on a regular basis. But the ALJ found, and the record sufficiently supports, that plaintiff “is

capable of making a successful adjustment to other work that exists in significant numbers in the

national economy.” That conclusion took into account the absentee allowances for new,

unskilled employees suggested by the Vocational Expert.


3
  These were the jobs identified at the sedentary level, which is more restrictive than plaintiff’s actual RFC. The
Vocational Expert also identified housekeeper, clerical assistant, and packager under the assumption that plaintiff
could occasionally climb stairs and ramps; occasionally balance, stoop, kneel, crouch and crawl; but never climb
ladders, ropes, or scaffolds.


                                                         14
Case 1:19-cv-02709-BMC Document 20 Filed 06/22/20 Page 15 of 15 PageID #: 1706



                                        CONCLUSION

       Plaintiff’s [12] motion for judgment on the pleadings is denied and the Commissioner’s

[15] cross-motion for judgment on the pleadings is granted. The Clerk is directed to enter

judgment, dismissing the case.

SO ORDERED.
                                     Digitally signed by
                                     Brian M. Cogan
                                                    U.S.D.J.

Dated: Brooklyn, New York
       June 22, 2020




                                               15
